Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a method that includes providing frames of video data for being displayed by a head mounted display (HMD). Pixel data is encoded in a pixel of at least some of the video data frames, the encoded pixel data defining a focal state of an optics block of the HMD for displaying the respective frame of the video data to a user. The predetermined focal state is determined from a plurality of available focal states of the optics block, each focal state corresponding to a different focal plane of a virtual image generated based on the video data. The pixel used for encoding may be disposed outside a region of the frame that is displayable by the HMD.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a head mounted display and a method of controlling a head mounted display including, inter alia,
a controller configured to:
receive a frame of video data for displaying by the HMD, the frame including pixel data encoded in a first pixel of the frame, the pixel data being indicative of one of the plurality of focal states of the optics block; and, prior to displaying the frame using the HMD:
read the pixel data; and
use the varifocal module to set the optics block to the focal state indicated by the pixel data, of claim 1 (fig. 1, 2a, and 2b); 

wherein first data is encoded into at least one video frame of the plurality of video frames using a first pixel located outside a region displayable using the HMD, the first data being indicative of a focal state of an optics block of the HMD for displaying the at least one video frame; and
prior to displaying the at least one video frame, setting the optics block to the focal state indicated by the first data; and
displaying the at least one video frame by a display module of the HMD with the optics block set to the focal state indicated by the first data, of claim 16 (fig. 2a, 2b, and 5).
In particular, none of the prior art of record teaches encoding data into a pixel data that indicates a focal state of an optics block of the HMD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628